TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00388-CV


Fleur Land, Ltd. and Langley Ranches Limited Partnership, Appellants

v.

Travis Central Appraisal District, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN102992, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellants Fleur Land, Ltd. and Langley Ranches Limited Partnership first amended
motion to dismiss their appeal is granted.  The appeal is dismissed.


  
					Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed on Appellants' Motion
Filed:   July 29, 2005